DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-19 & 29 directed to Groups IV and II, respectively, non-elected without traverse.  Accordingly, claims 17-19 & 29 have been cancelled.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1: A method of fabricating a stretchable electronic device, comprising: forming an elastomer polymer layer on a base substrate; forming a plurality of recesses partially extending into the elastomer polymer layer; subsequent to forming the plurality of recesses, selectively stiffening the elastomer polymer layer in a plurality of defined regions of the elastomer polymer layer corresponding to the plurality of recesses, thereby forming a modified elastomer polymer layer comprising a plurality of stiffened portions respectively in a plurality of stiffened regions spaced apart by one or more elastomeric portions in one or more elastomeric regions, the plurality of stiffened portions having a Young's modulus greater than a Young's modulus of the one or more elastomeric portions;[[ and]] separating the modified elastomer polymer layer from the base substrate; and stretching the modified elastomer polymer layer to form a stretched modified elastomer polymer layer[[.]]; transferring the stretched modified elastomer polymer layer to an intermediate base substrate, and subsequent to stretching the modified elastomer polymer layer and transferring the stretched modified elastomer polymer layer to the intermediate base substrate, forming a plurality of electronic devices on the stretched modified elastomer polymer layer respectively in the plurality of stiffened regions, each of the plurality of electronic devices formed on a side of one of the plurality of stiffened portions distal to the base substrate.
Claim 3: The method of claim [[0]] 2, wherein each of the plurality of stretchable signal lines has a zig-zag pattern in the one or more elastomeric regions.
Claims 17-19 & 29 are cancelled. 

Allowable Subject Matter
Claims 1-3, 10-16 are allowed over the prior art of record in light of the arguments and amendments made in Amendment submitted on 06/06/2022.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed method of fabricating a stretchable electronic device.
The closest prior art of record is Reit (U.S PG Pub 20170374736A1). Similar to the claimed invention, Reit discloses a method of fabricating a stretchable electronic device. Reit discloses all the limitations of the instant claim, with the exception of the limitations of “selectively stiffening the elastomer polymer layer in a plurality of defined regions of the elastomer polymer layer corresponding to the plurality of recesses”, and “stretching the modified elastomer polymer layer to form a stretched modified elastomer polymer layer; transferring the stretched modified elastomer polymer layer to an intermediate base substrate”.
While some of these features are known generally from other prior art references, such as Oh (U.S PG Pub 20150048375A1), who discloses forming recesses in the layer and discloses an elastomer being PDMS, and Elolampi (U.S Patent 9723711B2), who discloses recesses extending into a polymer layer and further discloses transferring the polymer layer to an intermediate substrate, the prior art as a whole fails to disclose or reasonably suggest the totality of the claimed invention.
Specifically, the prior art as a whole fails to disclose or reasonably suggest the limitations of “selectively stiffening the elastomer polymer layer in a plurality of defined regions of the elastomer polymer layer corresponding to the plurality of recesses”, and “stretching the modified elastomer polymer layer to form a stretched modified elastomer polymer layer; transferring the stretched modified elastomer polymer layer to an intermediate base substrate”.
In the absence of further prior art guidance it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons, the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712